                 Case 3:99-cv-01435-GAG-MEL Document 2754 Filed 03/25/20 Page 1 of 3


     	  

 1                               IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF PUERTO RICO
 2

 3          UNITED STATES OF AMERICA,

 4          Plaintiff,

 5          v.                                                   CIVIL NO. 99-1435 (GAG-MEL)

 6          COMMONWEALTH OF PUERTO RICO,
            et al.,
 7

 8          Defendants.

 9
                             SECOND ORDER RE: DSPDI COVID-19 PROTOCOL
10
                  Following the Court’s order last evening (Docket No. 2752), DSPDI submitted its COVID-
11
     19 Protocol at 7:55 p.m. (Docket No. 2753-1). There is simply no justification for such belated
12
     submission, given that the Court’s Emergency Order (Docket No. 2744) was issued over a week ago
13
     and the coming of the Coronavirus pandemic loomed in the horizon much earlier, as evidenced by
14
     emergency declarations from the President and Governor. More so, the DSPDI Protocol, upon
15
     review, is a non-legal document that certainly could have been submitted earlier by the DSPDI Task
16
     Force and by now would likely be a non-issue. However, this has unnecessarily delayed the approval
17
     of a final and critical COVID-19 Protocol.
18
                  The JCC and United States Department of Justice will, thus, review the Protocol by March
19
     30, 2020. The Court again notes that this Protocol is not a legal document. Accordingly, it is clearly
20
     not something that Commonwealth and Department of Justice counsel, as well as the JCC, can
21
     simply read and agree to. The JCC has a team of U.S. mainland health expert consultants, who will
22
     review accordingly and comment with all deliberate, yet responsible, speed if possible before March
23
     30. Thereafter, the JCC will immediately set a conference for the parties to discuss and approve the
24
          Case 3:99-cv-01435-GAG-MEL Document 2754 Filed 03/25/20 Page 2 of 3

     Civil No. 99-1435 (GAG-MEL)


 1   final Protocol to be submitted to the Court by him. Timing here is of the essence, hence, the parties’

 2   full cooperation with the JCC is expected. Should any unexpected event or issue occur or arise the

 3   JCC will inform via motion.

 4      Having reviewed DSPDI’s motion (Docket No. 2753) as well as that of the United States

 5   Department of Justice (Docket No. 2750), the Court further addresses the following matters

 6   discussed therein:

 7      1.   Foremost, this is not the time nor place for counsel to exchange unnecessary remarks and

 8          comments as if this were a hotly contested litigation process. The Court will not permit this

 9          and expects all to collaborate. Moreover, the JCC is not a party, but rather a judicial officer

10          who acts as the “eyes and ears” of the Court. As such, nothing but the utmost respect and

11          observance of his court-ordered functions, as well as requirements in furtherance of the same,

12          is required.

13      2.   The Court’s deadlines and JCC’s requests for information must be timely complied with.

14          DSPDI personnel from who the same are directed and requested must cooperate fully with

15          the Court and JCC staff, and will not put the request on hold so that a supervisor or counsel

16          can authorize. See Order at Docket No. 2690.

17      3.   CTS services continue to be suspended for the 30-day period as per the Emergency Order

18          (Docket No. 2744).

19      4.   Restricted Home Visits may be carried out by health and clinical professionals, so long as all

20          necessary precautions are carried out. See Order at Docket No. 2751.

21      5.   The Court’s Food/Beverage directive in the Emergency Order (Docket No. 2744) remains

22          set as 45 days. The Court only expects that this food and beverage be canned or bottled, and

23          likewise may consist of power bar type meals.

24
        Case 3:99-cv-01435-GAG-MEL Document 2754 Filed 03/25/20 Page 3 of 3

     Civil No. 99-1435 (GAG-MEL)


 1     6.   The JCC and DSPDI Director (or his designee), as well as his staff, will continue to remain

 2        in contact at all necessary times with the JCC and staff.

 3     7.   The “shelter in place” directive does not strictly encompass any emergency events involving

 4        the participants’ health and safety. However, any emergency matter must be immediately

 5        informed to the JCC.

 6     8.   At this time, no sanction is imposed upon the Health Department/DSPDI. However, the

 7        Court’s steadfast warning in its order at Docket No. 2752 stands (i.e., “forewarned is

 8        forearmed”).

 9

10        SO ORDERED.

11        In San Juan, Puerto Rico this 25th of March, 2020.

12                                                            s/ Gustavo A. Gelpí
                                                              GUSTAVO A. GELPI
13                                                          United States District Judge

14

15

16

17

18

19

20

21

22

23

24
